DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 7th, 2022 have been fully considered but they are not persuasive. 
Examiner engaged in an interview October 6th, 2022 in order to discuss the meaning of the claims filed July 20th, 2022. Specifically, the Examiner was confused as to how the functional module that includes a “cover” forming part of the housing and then including mounting support structure that is “external” to the housing that attaches to the functional module during the “predetermined position” phase. Mr. Jason Murphy argued that Figure 5 and Figure 1 are the combinable Figures, whereby the “support structure” is all that is attached to the functional module, but is still inside/covered by the “cover” of the rest of the housing. In other words, Figure 1 and Figure 5 are exactly the same, except the functional module is connected to brackets instead of the connections on the housing itself.
Taken these arguments, the functional module can be said to still read on the claim limitations from this point of view in terms of interpretation. While the functional module of Nordex can connect to the nacelle 16, Nordex further states “the fastening sections 32 , 34 each have a multiplicity of bores through which screws 36 are passed. The screws engage in complementary bores in the nacelle 16 or machine support 18 and in the azimuth part 28.” In other words, the functional module connects to complementary bores in the nacelle (the housing), or directly to the frame/bracket support 18. Therefore, if the claims are to be interpreted as has been argued from the response and interview, the bracket/support (18) of Nordex is “external” to the housing since the functional module connects directly to the azimuth part (which is not the housing), and the bracket/support (which is also not the “housing” 16).
Further, Applicant has failed to amend the claims 13-14 in such a manner that complies with 35 U.S.C. 112, and the rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to state that the functional module is decoupled from the housing of the wind turbine by “a support structure arranged external to the housing when the functional module is in the predetermined position.” As discussed in the interview conducted October 6th, 2022, it is not clear to one of ordinary skill in the art how the support structure can be “external” to the housing and “decoupled” from the housing when the functional module forms part of the housing through the cover when the module is in the predetermined position. As stated in the interview, the Examiner noted that Figure 4 appears to be the embodiment now being claimed, whereby a series of beams/rods extend from the rear of the nacelle with the functional module hanging with wires/fastening elements (432/111). This is further evidenced by the originally filed disclosure which states “It may also be an external lifting device, which is separate from the wind turbine” (Paragraph 52). It is understood how an internal crane/winch inside the housing raises/lowers the functional module, as depicted in Figure 1. It is not understood to one of ordinary skill in the art, in combination with the originally filed disclosure, how the functional module effectively forms parts of the housing (as claimed) but simultaneously is arranged and attached to structure external to the housing.
For example, Bywaters (US 8922038) was cited in the European search report, and utilized in rejections in Europe. The claims have since been amended with similar language that Applicant has filed in the instant application. However, the functional module (108) effectively includes a cover (bottom of 108) that covers a hole (232) within the housing of the wind turbine. The module is attached to beams (208) that are inside the housing. But the module is not attached to the housing itself. Would these beams (208) be considered “external” to the housing? It’s unclear how these beam attachments would be “external” to the housing given that they are inside and covered, yet this is what Applicant is arguing the external to housing means since the functional module doesn’t attach to the housing, directly. For these reasons, the claim is considered indefinite. Claims 2-14 and 16-19 are rejected by virtue of their dependence. 
Claims 13-14 are dependent upon “the wind turbine of claim 1”. However, claim 1 is not directed to a wind turbine, instead being “a functional module for a wind turbine”. The claims are therefore improperly dependent and indefinite.
Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-14 are dependent upon the wind turbine of claim 1, but claim 1 is directed to a functional module of a wind turbine. The statutory categorical claimed subject matter is different, and selected parts cannot be reasserted as the statutory category in dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 14, and 16-19  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trede (US 10781798).
Regarding claims 1, 11, Trede discloses a functional module for a wind turbine, the functional module comprising: a fastening element (40, 42, 43) configured to detachably fasten the functional module to the wind turbine in a predetermined position, wherein the functional module is removable from the predetermined position, when the fastening element is unfastened; and a cover configured to form part of a housing of the wind turbine (the cover of 63 for the back module, and the bottom of the module 39), when the functional module is in the predetermined position; wherein the functional module is configured to carry out a function contributing to an operation of the wind turbine (see Figure 2), when the functional module is in the predetermined position, wherein the functional module is decoupled from the housing of the wind turbine by a support structure (support structure being the rear frame as shown in Figure 6 as an example) arranged external to the housing when the functional module is in the predetermined position (this is arranged at the back module 63, which is “separate” from the housing 60/62).
Regarding claim 2, Trede discloses the functional module according to claim 1 above. Trede further discloses a surface of the cover is configured to form part of an outer surface of the housing when the functional module is in the predetermined position (the bottom of the module forms part of an outer surface of “the housing” such as the claims are understood).
Regarding claim 3, Trede discloses the functional module according to claim 1 above. Trede further discloses wherein the cover is configured to cover an opening in the housing (opening covered by 39), when the functional module is in the predetermined position; and wherein the functional module is removable from the wind turbine through the opening.
Regarding claims 6-7, Trede discloses the functional module according to claim 1 above. Trede further discloses the fastening element is configured to fasten the functional module to the support structure of the wind turbine, the support structure is a support beam (see Figure 6).
Regarding claims 8-10, Trede discloses the functional module according to claim 1 above. Trede further discloses the module can be a cooling module configured to cool a component (“The power electronics module can be equipped with a cooling system. The cooling system can be designed so as to cool the generator, the transformer, and/or the converter. It is also possible for the cooling system to be designed so as to cool the gearbox. In the operating state of the nacelle, a pipe can extend between the power electronics module and the mainframe module via which a cooling medium is exchanged between the cooling system and the gearbox”). The cooling element can be the walls of the power electronics module, which would necessitate some sort of heat exchanger or air in/out given that the walls are described as exchanging heat through good thermal conductivity. The module can be two cooling units independent of each other (Figure 6, cooling units are on each side).
Regarding claim 14, Trede discloses the functional module according to claim 1 above. Trede further discloses a lifting device to which the functional module is attachable and which is configured for lowering/raising the functional module, wherein the lifting device is mounted in the wind turbine (Figures 6-7).
Regarding claims 16 and 18, Trede discloses the functional module according to claim 1 above. Trede further discloses the functional module is only connected to the support structure, when the functional module is in the predetermined position (the functional module is only connecting to the rear support frames and not connected to the housing).
Regarding claim 17, Trede discloses the functional module according to claim 1 above. Trede further discloses functional module is coupled to the wind turbine at a rear end section of the wind turbine comprising a part of the nacelle and opposite a front end comprising a rotor of the wind turbine, when the functional module is in the predetermined position (functional module is in the rear end section of the wind turbine, section 63 as an example).
Regarding claim 19, Trede discloses the functional module according to claim 1 above. Trede further discloses the functional module is decoupled from a tower of the wind turbine and is only coupled to the wind turbine from above the functional module when the functional module is in the predetermined position (the functional module is raised/lowered from above, and only connected from above to the frame).
Claims 1-2, 4, 6-9, 11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordex (DE 102007062622).
Regarding claims 1, 11, 16, and 18, Nordex discloses a functional module (30) for a wind turbine (Figure 1), the functional module comprising: a fastening element (36) configured to detachably fasten the functional module to the wind turbine in a predetermined position, wherein the functional module is removable from the predetermined position, when the fastening element is unfastened; and a cover (skin/shell of 30) configured to form part of a housing (16) of the wind turbine (Figure 1), when the functional module is in the predetermined position; wherein the functional module is configured to carry out a function contributing to the operation of the wind turbine, when the functional module is in the predetermined position (Paragraphs 16, 39, 40). The functional module is decoupled from the housing of the wind turbine by a support structure (18) arranged external to the housing (18 is external in the same sense as the disclosed invention) when the functional module is in the predetermined position and is only connected to the support structure (18, 28) when the functional module is in the predetermined position (the functional module is stated to be attached to the housing 16, or to the support structure 18, in combination with the attachment to the azimuth portion 28; thereby attaching the functional module only to the support structure 18 and 28, that is external to the housing in as such can be determined to be definite/understood).
Regarding claim 2, Nordex discloses the functional module according to claim 1 above. Nordex further discloses a surface of the cover is configured to form part of an outer surface of the housing, when the functional module is in the predetermined position (Figures 1 and 4).
Regarding claim 4, Nordex discloses the functional module according to claim 1 above. Nordex further discloses the cover comprises a fluid opening (76, 80, 82, 84) through which a fluid can be exchanged with an environment of the wind turbine (Figure 4).
Regarding claims 6-7, Nordex discloses the functional module according to claim 1 above. Nordex further discloses the fastening element (36) is configured to fasten the functional module to a support structure (Figure 4; 18 is connected with 32 via fastening elements 36) of the wind turbine, including a support beam (“machine support 18 which consists of a stable steel frame”).
Regarding claims 8-9, Nordex discloses the functional module according to claim 1 above. Nordex further discloses the functional module is a cooling module configured to cool a component of the wind turbine that has moving parts and/or a heat generating component (Paragraph 39) and further comprising at least one of: a liquid cooling system (liquid circuit 86), a circulation pump (88), an air in-take (82), an air out-take (76, 80), a fan (76, 80), and a heat exchanger (liquid circuit 86).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nordex (DE 102007062622) in view of Bywaters (US 8922038).
Regarding claim 3;
Nordex discloses the functional module according to claim 1 above. Nordex further discloses the cover is configured to cover an opening in the housing (opening 96) when the functional module is in the predetermined position.
Nordex fails to teach the functional module is removable from the wind turbine through the opening.
Nordex further teaches the opening (96) is utilized in conjunction with an onboard crane (98) for raising and lowering components of the wind turbine. Bywaters teaches a nacelle for a wind turbine (Figures 2A-2B) with an opening in the floor and a hatch (hatch 224, opening 232) which is covered by a functional module (108). The opening is utilized to raise and lower, and thereby remove, the functional module with an onboard cable (432).
Because Nordex discloses the functional module attached on the underside of a nacelle for a wind turbine and the housing includes an opening through which a crane operates, and because Bywaters teaches an opening and hatch on the bottom of a nacelle of a wind turbine which utilizes a cable to raise/lower the functional element and transport wind turbine components, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the opening of Nordex such that the functional module is removable and raised/lowered through the opening as taught by Bywaters for the purposes of transporting/removing wind turbine components or performing maintenance/replacing components.
	Regarding claim 19;
		Nordex discloses the functional module according to claim 1 above.
	Nordex fails to teach the functional module is decoupled from a tower of the wind turbine and is only coupled to the wind turbine from above the functional module when the functional module is in the predetermined position.
Nordex further discloses the decoupling/coupling as above the functional module (support structure 18). Bywaters teaches a nacelle for a wind turbine (Figures 2A-2B) with an opening in the floor and a hatch (hatch 224, opening 232) which is covered by a functional module (108). The opening is utilized to raise and lower, and thereby remove, the functional module with an onboard cable (432). The functional module is coupled only to the wind turbine from above when in the predetermined position (attachments at 312B to support structure 208A). Bywaters further teaches “It is noted that while bolted connections are shown, other types of connections can be used, such as welded connections, hook-type connections, and pin-type connections, among others. More exotic connections, such as horizontally sliding track-type connections, can also be used, if desired. In addition, it is noted that more or fewer than four attachment points (here four bolted connections 228) can be provided to suit a particular design. Structural engineers and other skilled artisans will be able to design suitable suspension-type connections when the configurations of the particular transformer, any corresponding suspension structure, if any, and the support structure are known” (Col. 4, Lines 30-48).
Because Nordex discloses the functional module as attached to a support structure above the functional module in the predetermined position, and because Bywaters teaches a functional module for a wind turbine that is attached to support structure above the functional module in the predetermined position, and that this attachment is the only coupling thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the functional module of Nordex such that the coupling is only above the functional module as taught by Bywaters since the configurations of the attachments of functional modules are known to be designed by a skilled artisan for the desired design characteristics and reduction of connections can reduce parts necessary, if the design characteristics are able.
Claim 5 is rejected rejected under 35 U.S.C. 103 as being unpatentable over Nordex (DE 102007062622) in view of Siegfriedsen (US 20190323486).
Nordex discloses the functional module according to claim 1 above. Nordex further discloses utilizing cooling fluid to cool the components (Figure 4; Paragraph 39).
Nordex fails to teach a conduit for conveying a further fluid; and a connection element configured to detachably connect the conduit with a further conduit of the wind turbine.
Siegfriedsen teaches a wind turbine housing constructed of multiple components (Figure 2), the module including a conduit for conveying a further fluid, a connection element configured to detachably connect the conduit with a further conduit of the wind turbine (Figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functional element of Nordex such that there is a conduit for conveying a further fluid; and a connection element configured to detachably connect the conduit with a further conduit of the wind turbine as taught by Siegfriedsen for the purposes of directing and circulating a cooling fluid throughout the nacelle, thereby cooling the components.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nordex (DE 102007062622) in view of Oba (US 20150001847).
Nordex discloses the functional module according to claim 1 above. Nordex further discloses the functional module comprises two cooling units (76, 80) which are detachable from each other.
Nordex fails to explicitly teach the cooling units operable independently.
Oba teaches a wind turbine generator system which includes a plurality of cooling units which are independently controlled through the utilization of speed/temperature sensors and a controller (Paragraph 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functional module cooling units of Nordex such that they are independently controlled/operable as taught by Oba for the purposes of improving cooling efficiency and reducing power usage (one fan rotating faster than the other, or in the off position, as required by the temperature sensors).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nordex (DE 102007062622) in view of Stiesdal (US 8011893) and Taubenrauch (US 20200072184).
Nordex discloses a functional module for a wind turbine according to claim 1 above.
Nordex fails to teach a gap at least partially separating the cover from the housing, a dampening structure arranged in the gap.
Stiesdal teaches a nacelle for a wind turbine that is constructed of modular parts (Figure 2).  Stiesdal further teaches “…housing parts 41, 51, 61, 71, 81 and the end plate 14 are connected with each other water tight, e.g. by means of appropriate sealings.” Taubenrauch teaches a wind turbine nacelle that includes a sealing (241) that provides water/air tightness at the connection between respective pieces. The sealing can be formed as rubber/silicone and is positioned within a gap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Nordex such that a gap at least partially separating the cover from the housing, a dampening structure arranged in the gap as taught by Stiesdal and Taubenrauch for the purposes of sealing between the nacelle and functional module, thereby enabling a water tight seal. The utilization of rubber/elastomer provides implicit dampening properties.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nordex (DE 102007062622) in view of Mortensen (US 20130011272).
Nordex discloses the wind turbine with a functional module according to claim 1 above. Nordex further discloses a lifting device mounted to the wind turbine (Paragraph 25).
Nordex fails to teach the lifting device is configured for lowering and raising the functional module.
Nordex further discloses that a crane is utilized to raise and lower the functional module (Figures 6-7). Mortensen teaches a wind turbine arrangement with a functional module (9a and 9b) attached to the wind turbine nacelle. An onboard crane (18) is utilized for raising and lowering the functional modules (Paragraphs 19 and 84). Specifically, Mortensen teaches “This is an advantage because it allows the side unit(s) to be moved by means of hoisting equipment arranged in the nacelle, thereby avoiding the need for an external crane for mounting, repair or replacement of the side unit(s) and/or of one or more wind turbine components accommodated in the side unit(s).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Nordex such that the crane is configured to hoist/lower the functional module as taught by Mortensen for the purposes of avoiding the need for an external crane for mounting/repairing/replacing the functional module and utilizing the functional module to raise/lower components inside.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nordex (DE 102007062622) in view of Stiesdal (US 8011893).
Nordex discloses the functional module according to claim 1 above.
Nordex fails to teach the functional module is coupled to the wind turbine at a rear end section of the wind turbine comprising a part of the nacelle and opposite a front end comprising a rotor of the wind turbine, when the functional module is in the predetermined position.
Stiesdal teaches a modular wind turbine nacelle comprising multiple functional modules forming the housing. The functional module of the wind turbine can therefore be arranged at a rear end section of the wind turbine and comprise a part of the nacelle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functional module of Nordex such that the functional module is coupled to the wind turbine at a rear end section of the wind turbine comprising a part of the nacelle and opposite a front end comprising a rotor of the wind turbine, when the functional module is in the predetermined position as taught by Stiesdal because the functional module that contains wind turbine components can be arranged around the nacelle as needed, and at the rear is able to be customized solutions are implemented simply by adding or deleting modules (Stiesdal, Col. 5, Lines 47-56).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745